Citation Nr: 0639175	
Decision Date: 12/18/06    Archive Date: 01/04/07

DOCKET NO.  03-11 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to a disability rating in excess of 50 percent 
for bilateral pes planus with hallux valgus, based on an 
extraschedular rating.


REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs


ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel



INTRODUCTION

The veteran served on active duty from March 1944 to December 
1944.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision issued in April 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Newark, New Jersey, which increased the 
disability rating for the veteran's service-connected 
bilateral pes planus with hallux valgus to 50 percent, 
effective from November 29, 1995.  


FINDINGS OF FACT

The current 50 percent rating for service-connected bilateral 
pes planus with hallux valgus is the maximum schedular rating 
allowed for the disability; the factors warranting 
consideration of an extraschedular rating are not shown.


CONCLUSION OF LAW

Entitlement to a disability rating in excess of 50 percent 
for bilateral pes planus with hallux valgus, based on an 
extraschedular rating, is not warranted. 38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.71a, Diagnostic 
Code 5276 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the VA 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2006).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7 (2006).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2006).  Where service connection 
has already been established and an increase in the 
disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).

In a February 1964 rating decision, the RO granted service 
connection for bilateral pes planus with hallux valgus and 
assigned an initial rating of 10 percent. In a June 1996 
rating decision, the RO increased the rating to 30 percent, 
and in a March 2002 rating decision, the RO increased the 
rating to 50 percent under Diagnostic Code (DC) 5276. The 50 
percent rating is the maximum schedular rating allowed for 
this disability.

A February 2002 VA examination report reflects the assessment 
of severe pes planus deformity bilaterally with pain, severe 
hallux abductovalgus deformity bilaterally, ankle equinus 
deformity bilaterally, multiple painful tylomas, and hallux 
rigidus deformity bilaterally.  Under DC 5276, a 50 percent 
rating, which is the maximum schedular rating for the 
disability, equates to pronounced pes planus with marked 
pronation, extreme tenderness of plantar surfaces of the 
feet, marked inward displacement and severe spasm of the 
Achilles tendon on manipulation, not improved by orthopedic 
shoes or appliances. As the veteran is currently receiving 
the maximum schedular rating for pes planus, there is no 
legal basis for a schedular rating higher than 50 percent.  
It should be noted that the evidence does not show the 
metatarsal head has been surgically resected, or for severe 
hallux valgus equivalent to an amputation of the great toe to 
warrant a separate 10 percent evaluation for hallux vargus.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities.  38 C.F.R. § 3.321(b)(1).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1).

In this case, the RO adjudicated the issue of entitlement to 
an extra-schedular evaluation pursuant to 38 C.F.R. § 
3.321(b)(1).  Although the Board has no authority to grant an 
extraschedular rating in the first instance, it may consider 
whether the RO's determination with respect to that issue was 
proper. See VAOPGCPREC 6-96; Floyd v. Brown, 9 Vet. App. 88, 
95 (1996).

The RO found that referral for extra-schedular consideration 
was not warranted in this case.  After review of the record, 
the Board also finds no evidence of an exceptional disability 
picture in this case.  There is no evidence the service-
connected bilateral pes planus has resulted in the veteran 
having frequent periods of hospitalization for related 
symptoms.  A review of the record does not show that the 
veteran has been hospitalized for this service-connected foot 
disability.  The reports of VA examinations conducted in 
December 1998 and February 2002 detail the treatment history 
of the veteran's foot disability, but do not note any 
hospitalizations.  

Although the evidence shows a certain level of impairment in 
earning capacity due to the service-connected bilateral foot 
disability, there is no evidence that the nature and severity 
of these symptoms are beyond what is contemplated by the 
applicable schedular criteria.  Under that criteria, the 
veteran is currently assigned a 50 percent rating on a 
schedular basis, which is the maximum assignable on a 
schedular basis, and represents a significant level of 
disability.  There is no evidence that the veteran's flat 
foot disability is exceptional such that it is impractical to 
apply the schedular standards.
 
Since the preponderance of the evidence is against this 
claim, the benefit of the doubt doctrine is not for 
application.  See Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In correspondence dated in May 2003, August 2004 and March 
2006, the agency of original jurisdiction (AOJ) satisfied its 
duty to notify the veteran under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  Specifically, the AOJ notified the 
veteran of information and evidence necessary to substantiate 
the claim; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in his possession that pertained to his claim.  
The AOJ subsequently readjudicated the claim based on all the 
evidence in May 2006, without taint from prior adjudications.  
Thus, the veteran was not precluded from participating 
effectively in the processing of his claims and any 
deficiency in the notice did not affect the essential 
fairness of the decision. 

In light of the Board's determination that the criteria for 
entitlement to an extraschedular evaluation has not been met, 
any question as to the appropriate disability rating or 
effective date is moot, and there can be no failure to notify 
prejudice to the veteran.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

VA has done everything reasonably possible to assist the 
veteran with respect the claims decided herein.  Service 
medical records, VA medical records and examination reports 
and private treatment records have been associated with the 
claims file.  All identified and available treatment records 
have been secured.  

	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to a disability rating in excess of 50 percent 
for bilateral pes planus with hallux valgus, based on an 
extraschedular rating, is denied.



____________________________________________
M. E. LARKIN 
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


